United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0900
Issued: August 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2015 appellant, through counsel, timely appealed a December 8, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
November 20, 2013.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record on appeal contains evidence received after OWCP issued its December 8, 2014 decision. The Board
is precluded from considering evidence that was not in the case record at the time OWCP issued its final decision.
20 C.F.R. § 501.2(c)(1) (2014).

FACTUAL HISTORY
Appellant, a 58-year-old letter carrier, filed a Form CA-1 claim for traumatic injury,
alleging that she sustained a lower back injury on November 20, 2013 while lifting a tub of mail.
She reported having felt a sharp pain in her left lower back after lifting and turning to place the
mail tub on the case ledge. The lower back pain then radiated down appellant’s left leg. She
stopped work effective November 21, 2013. Appellant previously injured her back at work on
September 6, 2002, which OWCP accepted for sacroiliac sprain (OWCP File No. xxxxxx916).3
Additionally, the record indicates a prior history of lumbar degenerative disc disease. At the
time of the November 20, 2013 employment incident, appellant was working part-time limited
duty as a consequence of her prior injury.4
Dr. Paul H. Steinfield, a Board-certified orthopedic surgeon, examined appellant on
November 20, 2013, and diagnosed exacerbation of left-sided lumbar radiculopathy. He noted
that appellant reported having developed severe left-sided buttock pain with radiation down the
left calf after she picked up a tub of mail and twisted. The pain was reportedly similar to pain
appellant experienced in the past, but more severe. On physical examination, there was
tenderness over the left sacroiliac joint, and tenderness about the left sciatic notch and left greater
trochanter. Dr. Steinfield also reported that left straight leg raise test produced buttock pain at 60
degrees. He prescribed a 10-day course of methylprednisolone (corticosteroid), as well as a
muscle relaxant, and pain medications. Dr. Steinfield advised that appellant would have
difficulty working for the next two weeks.
In a follow-up report dated December 4, 2013, Dr. Steinfield noted that appellant had not
tolerated the methylprednisolone and still complained of left-sided buttock pain with radiation
into her left foot. Appellant’s current physical examination demonstrated tenderness of the
spinous processes between T7 and L3, as well as tenderness over the left sacroiliac joint, and
tenderness of the left sciatic notch. Dr. Steinfield also reported some left buttock pain with left
hip rotation. He noted that appellant continued to have left-sided lumbar radiculopathy.
Dr. Steinfield administered a left sciatic notch corticosteroid injection, which she tolerated well.
He placed her on limited duty and advised appellant to return for follow up in one month.
Dr. Steinfield also submitted a duty status report (Form CA-17).
On December 10, 2013 appellant returned to work in a part-time (3 hours), limited-duty
capacity.
Dr. Steinfield provided a December 12, 2013 Form CA-17, which included a three-hour
workday restriction. He limited appellant to 1½ hours casing her route and 1½ hours of street
work using a mail cart.
On December 13, 2013 the employing establishment provided appellant with a limitedduty assignment as a letter carrier/collector. Appellant had a three-hour workday with
3

Appellant also has an accepted claim for a left foot/ankle injury sustained on July 6, 2010 (OWCP File No.
xxxxxx470).
4

The employing establishment was only able to accommodate three hours of limited-duty work per day.

2

restrictions. Her duties were divided among casing (1½ hours) and street work (1½ hours),
which involved delivery and collection. The physical requirements of appellant’s limited-duty
assignment consisted of 3 hours standing/walking, a ½ hour climbing, 1½ hours
bending/stooping/twisting, and a ½ hour pulling/pushing.
In a January 8, 2014 form report, Dr. Steinfield diagnosed lumbar radiculopathy with a
November 20, 2013 date of injury. Appellant’s treatment consisted of pain medication and back
support. Dr. Steinfield also noted that she was able to work three hours per day with no more
than three hours of standing/walking.
In a January 24, 2014 decision, OWCP denied appellant’s claim because the medical
evidence failed to establish that her lumbar radiculopathy was causally related to her accepted
employment exposure as Dr. Steinfield had not explained how lifting up a tub of mail
exacerbated her left-sided lumbar radiculopathy.
On July 30, 2014 appellant’s counsel requested reconsideration and he submitted
additional evidence.
A November 20, 2013 Form CA-17 duty status report from Dr. Steinfield noted that
appellant was out of work for two weeks. It also noted findings of exacerbation of lumbar
radiculopathy with a November 20, 2013 history of injury. Appellant reportedly picked up a tub
of mail, twisted to place it on the mail case ledge, and experienced left lower back pain running
down her left leg.
OWCP also received a March 25, 2014 part-time (3 hours), limited-duty employing
establishment job offer as lobby assistant, which appellant accepted on March 31, 2014.
According to the job description, appellant provided customer service. Her recognized
limitations included 3 hours standing/walking, 1½ hours bending/stooping/twisting, and a ½ hour
pulling/pushing.
Additionally, OWCP received two new reports from Dr. Steinfield. In a March 7, 2014
narrative report, Dr. Steinfield noted having followed appellant for an injury that occurred on
November 20, 2013. Appellant came to Dr. Steinfield’s office that same day after developing
severe left-sided buttock pain that radiated down her left leg. She had reportedly picked up a tub
of mail. Dr. Steinfield noted that he had previously seen appellant for similar pain, but it had not
been as severe as when he saw her on November 20, 2013. After examining her, he diagnosed
exacerbation of left-sided lumbar radiculopathy and prescribed various medications. When
appellant returned on December 4, 2013, Dr. Steinfield noted that she continued to complain of
left-sided buttock pain with radiation down to the left foot. He again thought she had persistent
symptoms of lumbar radiculopathy. Appellant returned on January 18, 2014 and advised that her
pain level was somewhat better. At the time, Dr. Steinfield recommended that she remain on a
three-hour workday schedule. During follow up on February 7, 2014, appellant received a left
sacroiliac joint injection due to persistent symptoms, and when last seen on March 7, 2014, her
pain had improved somewhat. Dr. Steinfield continued to prescribe various medications and
recommended that appellant remain on a three-hour workday. In conclusion, he stated that she
exacerbated her lumbar radiculopathy on November 20, 2013 when she picked up a tub of mail.

3

Dr. Steinfield also provided a July 9, 2014 narrative report wherein he reviewed
appellant’s treatment records dating back to October 2002. At that time, a colleague, Dr. Mark
Desmond, diagnosed lower back pain and degenerative disc disease following a September 6,
2002 work injury she sustained while carrying a heavy mailbag. Dr. Steinfield noted that a
contemporaneous magnetic resonance imaging (MRI) scan revealed degenerative changes at
L5-S1. When Dr. Desmond next saw appellant on November 14, 2002, her back pain had
resolved, but she returned in February 2003 with complaints of persistent low back pain. In the
interim period, appellant had been seen by a pain management specialist who administered a
series of injections. When Dr. Desmond saw her on February 21, 2003, her pain persisted.
Appellant’s pain continued through April 2003, at which time he placed her on modified work
activities. Dr. Desmond next saw her on May 23, 2003, and she reported no improvement with
respect to her pain. After a seven-year absence, appellant returned in May 2010 with complaints
of left-sided low back pain. She reportedly returned to full-time work with restrictions and had
been functioning well for several years.
Dr. Steinfield indicated that he examined appellant on July 7, 2010 for complaints of left
foot pain following a work-related fall. Appellant initially received a diagnosis of left foot sprain
and left ankle sprain. However, on a subsequent visit she complained of left thigh pain, left foot
numbness, and persistent left foot pain, and was diagnosed with lumbar radiculopathy.
Dr. Steinfield noted that appellant was treated for low back pain associated with lumbar
radiculopathy. He also noted that a December 2011 electromyography (EMG) demonstrated left
side L5 radiculopathy. In 2012, appellant received a series of lumbar epidural injections, but as
of July 23, 2012 she continued to have symptoms of lumbar radiculopathy. Dr. Steinfield
indicated that appellant had been managing with light-duty activity. During follow-up visits on
February 1, July 24 and October 7, 2013, appellant complained of persistent left-sided low back
pain, as well as left leg/calf/ankle pain, which was felt to be associated with lumbar
radiculopathy. As of October 7, 2013, Dr. Steinfield diagnosed low back pain associated with
lumbar disc disease and lumbar radiculopathy.
Appellant returned on November 20, 2013, and informed Dr. Steinfield that, earlier in the
day, she picked up a tub of mail, twisted, and developed severe left buttock pain that radiated
into her left calf. She also indicated that her current pain was similar to her previous pain, but
more severe. Dr. Steinfield noted that he diagnosed an exacerbation of left-sided lumbar
radiculopathy. He also noted having seen appellant on several occasions since then; most
recently on March 7, 2014. At that time, appellant continued to complain of left buttock pain,
left-sided low back pain, left calf pain, left foot pain, and numbness of the left foot.
Dr. Steinfield concluded his July 9, 2014 report as follows:
“On [November 20, 2013] [appellant] had an exacerbation of her underlying
condition of low back pain and lumbar radiculopathy when she picked up a tub of
mail while working. [Appellant] had a long history of low back pain and lumbar
radiculopathy prior to [November 20, 2013]. However, this episode on
[November 20, 2013] did produce an exacerbation of the underlying condition.”
Lastly, OWCP received Dr. Steinfield’s July 21, 2014 treatment notes. Appellant
reported that her pain had increased in severity over the past several weeks. Her pain radiated

4

into the left leg and she had been limping intermittently. Dr. Steinfield also noted that appellant
presently worked three hours per day with little difficulty. Appellant had not been taking her
pain medication and muscle relaxant, but she continued to use her Flector (nonsteroidal antiinflammatory drug) patch. On physical examination, Dr. Steinfield noted a normal gait,
tenderness over the left sacroiliac joint, and tenderness about the left sciatic notch. He indicated
that appellant continued to have low back pain associated with lumbar radiculopathy.
Dr. Steinfield noted that her last epidural injections were two years ago, and he recommended a
repeat series of lumbar epidural injections. He also prescribed Percocet, Soma, and Ultram, and
advised appellant to continue with her three-hour workday and to follow up in one month.
By decision dated December 8, 2014, OWCP reviewed the merits of appellant’s claim
but denied modification of the January 24, 2014 decision. It found that Dr. Steinfield had not
provided a well-reasoned opinion on how her accepted November 20, 2013 employment
exposure aggravated her lumbar radiculopathy.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.6 The second component is whether the employment incident caused a
personal injury.7 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.8
ANALYSIS
Appellant claims to have injured her lower back in the performance of duty on
November 20, 2013. At the time, she was working part-time limited duty. Appellant indicated
5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
8

Shirley A. Temple, 48 ECAB 404, 407 (1997).

5

that she stooped to lift a tub of mail then turned to place the mail tub on the case ledge. In the
process, she experienced a sharp pain in her left lower back that radiated down her left leg.
Dr. Steinfield examined appellant on November 20, 2013 and diagnosed exacerbation of leftsided lumbar radiculopathy. Appellant stopped work following the November 20, 2013
employment incident, and resumed part-time limited-duty work on December 10, 2013.
Appellant has a history of two prior work-related injuries. On September 6, 2002 she
injured her back, which OWCP accepted for sacroiliac sprain (OWCP File No. xxxxxx916).
Appellant also sustained a work-related left foot/ankle injury on July 6, 2010 (OWCP File No.
xxxxx470). Dr. Steinfield was aware of her two prior work-related injuries. He was also aware
of appellant’s prior history of lumbar degenerative disc disease and lumbar radiculopathy. In his
July 9, 2014 report, Dr. Steinfield noted that a 2002 lumbar MRI scan revealed degenerative
changes at L5-S1, and a 2011 EMG demonstrated left side L5 radiculopathy. He also noted that,
when he saw appellant approximately six weeks prior to the November 20, 2013 employment
incident, her diagnosis at the time was low back pain associated with lumbar disc disease and
lumbar radiculopathy. According to Dr. Steinfield, when he examined her on October 7, 2013
she complained of left-sided low back pain and left leg pain, which radiated to her left calf, and
when she returned on November 20, 2013 she reported similar complaints. However, in her
estimation, the pain was more severe than in the past.
Dr. Steinfield’s opinion is that the November 20, 2013 employment incident exacerbated
appellant’s underlying condition of low back pain and lumbar radiculopathy. However, other
than noting that she picked up a tub of mail and twisted, he has not explained how this particular
activity exacerbated her underlying lumbar condition. It is also unclear from his various reports
how Dr. Steinfield was able to distinguish appellant’s preexisting lumbar condition from the
aggravating effects of the November 20, 2013 employment incident. At the time, appellant
reported that her pain was similar, but more severe than in the past. However, the Board notes
that appellant similarly noted an increase in the severity of her pain when he examined her on
July 21, 2014, but there was no specific mention of a cause for her latest increase in pain.
A physician’s opinion on causal relationship must be expressed in terms of a reasonable
degree of medical certainty, and must be supported by medical rationale, explaining the nature of
the relationship between the diagnosed condition and appellant’s specific employment factor(s).9
While Dr. Steinfield stated that the November 20, 2013 employment incident exacerbated her
lumbar radiculopathy, he has yet to adequately explain the basis for his opinion on causal
relationship. Accordingly, the Board finds that appellant failed to establish that her claimed
lumbar radiculopathy is causally related to her accepted November 20, 2013 employment
exposure.
CONCLUSION
Appellant failed to establish that she sustained an injury in the performance of duty on
November 20, 2013.

9

Victor J. Woodhams, supra note 7.

6

ORDER
IT IS HEREBY ORDERED THAT the December 8, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

